The action is for a permanent injunction restraining defendants from serving customers whose names appear on certain lists, and for an accounting of the incidental damages. Order denying defendants’ motions for an order requiring the service of a further amended complaint or for an order dismissing the amended complaint for insufficiency under rule 106 of the Rules of Civil Practice, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Glennon, Untermyer and Dore, JJ.